Case 15-40116        Doc 39     Filed 01/22/19     Entered 01/22/19 15:26:37          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40116
         Deana R Watson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2015.

         2) The plan was confirmed on 04/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/13/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/07/2018.

         5) The case was converted on 01/16/2019.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40116       Doc 39         Filed 01/22/19    Entered 01/22/19 15:26:37                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $17,233.50
        Less amount refunded to debtor                             $836.64

 NET RECEIPTS:                                                                                     $16,396.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $853.72
     Other                                                                     $15.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,868.72

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVENTIST HOSPITAL                Unsecured           0.00        278.64           278.64          27.86        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         546.40        546.40           546.40          54.64        0.00
 JP MORGAN CHASE BANK NA AUTO      Secured       19,899.84     19,899.84        19,899.84       8,066.24    1,686.93
 PRESENCE HEALTH                   Unsecured         443.00        442.88           442.88          44.29        0.00
 PRESENCE HEALTH                   Unsecured         551.59        551.59           551.59          55.16        0.00
 PRESENCE HEALTH                   Unsecured     11,052.52     11,052.52        11,052.52       1,105.25         0.00
 PROVENA ST JOSEPH MEDICAL CTR     Unsecured            NA     11,495.40        11,495.40         312.90         0.00
 MRSI                              Unsecured         952.00           NA               NA            0.00        0.00
 ILLINOIS TITLE LOANS INC          Unsecured         160.00           NA               NA            0.00        0.00
 MM AHSAN SC                       Unsecured         221.46           NA               NA            0.00        0.00
 ATG CREDIT                        Unsecured          53.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE            Unsecured         399.00           NA               NA            0.00        0.00
 QUEST DIAGNOSTICS                 Unsecured          24.00           NA               NA            0.00        0.00
 CHASE RECEIVABLES                 Unsecured      1,330.00            NA               NA            0.00        0.00
 MK ORTHOPEDICS SURGERY REHAB      Unsecured         114.54           NA               NA            0.00        0.00
 GC SERVICES LIMITED PARTNERSHI    Unsecured         210.60           NA               NA            0.00        0.00
 CONVERGENT OUTSOURCING/COMC       Unsecured         761.25           NA               NA            0.00        0.00
 FCO/HIGHPOINT SERENITY MARQUE     Unsecured         160.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY                  Unsecured         400.00           NA               NA            0.00        0.00
 VILLAGE OF MELROSE PARK           Unsecured         200.00           NA               NA            0.00        0.00
 JPMORGAN CHASE BANK NA            Unsecured            NA            NA               NA            0.00        0.00
 TURNER ACCEPTANCE CORP            Unsecured      1,723.00       1,748.73         1,748.73        174.87         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40116        Doc 39      Filed 01/22/19     Entered 01/22/19 15:26:37              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $19,899.84          $8,066.24            $1,686.93
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $19,899.84          $8,066.24            $1,686.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,116.16          $1,774.97               $0.00


 Disbursements:

         Expenses of Administration                             $4,868.72
         Disbursements to Creditors                            $11,528.14

 TOTAL DISBURSEMENTS :                                                                      $16,396.86


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
